Case 8:18-cv-02875-TPB-CPT Document 67 Filed 10/13/19 Page 1 of 4 PageID 593




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


  _____________________________________
                                                       }
  CHERYL WALTERS et al.,                               }     }
                                                       }    CASE NO. 8:18- cv-02875-TPB-CPT
                               Plaintiffs,             }
                                                       }      DEFENDANT BMW OF NORTH
  vs.                                                  }       AMERICA, LLC’S REPLY TO
                                                       }        PLAINTIFFS’ NOTICE OF
  BMW OF NORTH AMERICA, LLC,                           }      SUPPLEMENTAL AUTHORITY
                                                       }          OF OCTOBER 7, 2019
                          Defendant.                   }
  _____________________________________                }

         BMW of North America, LLC (“BMW NA”), respectfully submits the within

  Reply to Plaintiffs’ Notice of Supplemental Authority (“Notice”), filed on October 7, 2019,

  as it contains misinterpretations and misstatements of the Decisions cited, therein.

         1.      In further support of Plaintiffs’ Opposition to BMW NA’s pending Motion

  to Dismiss or in the alternative, to sever Plaintiffs’ claims, Plaintiffs’ Notice improperly

  cites the Decisions of Carroll v. BMW of North America, LLC, 1:19-cv-00224-JMS-TAB,

  2019 WL 2059619 (S.D. Ind. May 9, 2019), Carroll v. BMW of North America, LLC, 1:19-

  cv-00224-JMS-TAB, 2019 WL 4243153 (S.D. Ind. Sept. 6, 2019), Schneider et al. v. BMW

  of North America, LLC, No: 1:18-cv-12239-IT, 2019 WL 47715671 (D. Mass. Sept. 27,

  2019), Harris et al. v. BMW of North America, LLC, 4:19-cv-00016-ALM, 2019 WL

  4861379 (E.D. Tex. Oct. 2, 2019), and Torres et al. v. BMW of North America, LLC, No.

  3:19-cv-00087-JD (N.D. Cal. Aug. 16, 2019) (collectively “Decisions”). See Dkt. 63.
Case 8:18-cv-02875-TPB-CPT Document 67 Filed 10/13/19 Page 2 of 4 PageID 594




         2.      Carroll v. BMW of North America, LLC: The opinion of Judge Jane

  Magnus-Stinson regarding BMW NA’s motion to dismiss Carroll’s amended complaint,

  strongly indicates that plaintiff-Carroll, who filed suit almost nine years after he purchased

  his vehicle, may have run afoul of the statutes of limitations. He also failed to plead

  sufficient information to allow it to decide the tolling issue. Dkt. 48 at pp. 13-15. While the

  court did not grant dismissal, it ordered discovery on the statute of limitations issue only

  and invited BMW NA to file a motion for summary judgment on that issue once discovery

  was complete. Dkt. 48 at pp. 15-16. BMW NA plans on filing said motion in due course.

         3.      Schneider et al. v. BMW of North America, LLC: In Schneider, Judge Indira

  Talwani found that plaintiffs failed to adequately plead the amount in controversy and held

  that the court lacked subject matter jurisdiction at this juncture. Notably, Judge Talwani

  provided that plaintiffs’ reliance on Carroll was “instructive on the deficiency in this case”,

  and then reiterated the paucity of facts regarding their alleged damages. As to BMW NA’s

  request for severance, the court provided that the cases regarding same were not controlling

  in the jurisdiction. Ultimately, plaintiffs were granted leave to amend their complaint as to

  the present value of their vehicles, and were also required to attach affidavits for each

  plaintiff. The amended complaint was filed on October 2, 2019. BMW NA is examining

  same to determine whether a renewed motion to dismiss is appropriate.

         4.      Harris et al. v. BMW of North America, LLC: The court’s Decision

  in Harris is also distinguishable. There, the court held that plaintiffs satisfied the $75,000

  amount in controversy requirement under 28 U.S.C. § 1332(a). However, the court began

  its analysis by finding that plaintiffs asserted “distinct” claims and therefore, could not



                                                2
Case 8:18-cv-02875-TPB-CPT Document 67 Filed 10/13/19 Page 3 of 4 PageID 595




  aggregate their damages. Nevertheless, the court held there was still a “plausible set of

  facts” that would allow each plaintiff to recover more than $75,000, because plaintiffs

  asserted claims under the Texas Deceptive Trade Practices Act (“TDTPA”), Tex. Bus. &

  Com. Code § 17.41, et seq., which allows treble damages upon a showing of intentional

  conduct. Id., at *9-10. Given that the TDTPA’s treble damages provision does not apply

  here, the Court should disregard the Harris Decision. Further, BMW NA will be filing a

  Motion to Reconsider the Harris Court’s Decision.

          5.      Torres et al. v. BMW of North America, LLC: Moreover, Plaintiffs’ reliance

  on Torres is misplaced for similar reasons. In pertinent part, the Torres Court found that

  plaintiffs plausibly alleged claims under California law, which has no bearing on the instant

  matter. The court’s ruling on the statute of limitations issue similarly relies upon 9th Circuit

  and California decisional law, which is not controlling in this jurisdiction.

          6.      By summarily citing misplaced cases, it is apparent that Plaintiffs in this

  case are attempting to deflect the Court’s attention from recent rulings that are applicable

  and instructive in this matter, specifically, Johns-Pratt v. BMW of North America, LLC,

  No. 3:18-cv-01799-VLB (Ct. Dkt. 42). In her assessment of plaintiffs’ joinder of claims

  and pursuant to Florida case law, Judge Vanessa L. Bryant significantly found that

  plaintiffs’ claims were improperly joined. Resultantly, Judge Bryant ordered that the claims

  be severed or alternatively, that plaintiffs voluntarily dismiss their claims. Any severed

  plaintiff was further required to pay the applicable filing fees. Id. See Dkt. 53.

          WHEREFORE, based on the above, BMW NA respectfully requests that Plaintiffs’

  Notice of Supplemental Authority of October 7, 2019 be disregarded in its entirety.



                                                 3
Case 8:18-cv-02875-TPB-CPT Document 67 Filed 10/13/19 Page 4 of 4 PageID 596




         Respectfully submitted this 13th Day of October, 2019.

                                                    /s/Suzanne M. Valles
                                                    Suzanne M. Valles, Esq.
                                                    Florida Bar No. 124546
                                                    BIEDERMANN HOENIG SEMPREVIVO,
                                                    P.A.
                                                    601Brickell Key Drive,
                                                    Suite 700
                                                    Miami, FL 33131
                                                    Telephone: (646) 218-7541
                                                    Facsimile: (646) 218-7510
                                                    suzanne.valles@lawbhs.com


                                                    Attorneys for Defendant, BMW
                                                    Of North America, LLC



                                CERTIFICATE OF SERVICE

         The undersigned counsel hereby certifies that the foregoing document was

  electronically filed this 13th day of October, 2019 by using CM/ECF systems, which will

  send notice of filing to all counsel of record.



                                                          /s/Suzanne M. Valles
                                                          Suzanne M. Valles, Esq.
                                                          Florida Bar No. 124546




                                                    4
